TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00728-CR



                         Brandon Mmangarero Rangamar, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 73129, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Brandon Mmangarero Rangamar filed a notice of appeal from a judgment of

conviction for violation of protective order by committing assault. See Tex. Penal Code § 25.07.

However, the trial court certified that Rangamar waived the right of appeal. See Tex. R. App.

P. 25.2(a)(2), (d). Rangamar and his counsel signed the certification.

               The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 10, 2014

Do Not Publish